
	

115 HR 6322 RH: Enhancing Multi-Class Share Disclosures Act
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 677
		115th CONGRESS2d Session
		H. R. 6322
		[Report No. 115–879]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2018
			Mr. Meeks introduced the following bill; which was referred to the Committee on Financial Services
		
		
			July 31, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 10, 2018
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require issuers with a multi-class stock structure
			 to make certain disclosures in any proxy or consent solicitation material,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Multi-Class Share Disclosures Act. 2.Disclosure Relating to Multi-Class Share StructuresSection 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end the following:
			
				(k)Disclosure for issuers with multi-class share structures
 (1)DisclosureThe Commission shall, by rule, require each issuer with a multi-class share structure to disclose the information described in paragraph (2) in any proxy or consent solicitation material for an annual meeting of the shareholders of the issuer, or any other filing as the Commission determines appropriate.
 (2)ContentA disclosure made under paragraph (1) shall include, with respect to each person who is a director, director nominee, or named executive officer of the issuer, or who is the beneficial owner of securities with 5 percent or more of the total combined voting power of all classes of securities entitled to vote in the election of directors—
 (A)the number of shares of all classes of securities entitled to vote in the election of directors beneficially owned by such person, expressed as a percentage of the total number of the outstanding securities of the issuer entitled to vote in the election of directors; and
 (B)the amount of voting power held by such person, expressed as a percentage of the total combined voting power of all classes of the securities of the issuer entitled to vote in the election of directors.
 (3)Multi-class share structureIn this subsection, the term multi-class share structure means a capitalization structure that contains 2 or more classes of securities that have differing amounts of voting rights in the election of directors..
		
	
		July 31, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
